DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality: “the motion” recited in ln. 10-11 should likely read “a motion”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 
“The system wherein” recited in ln. 1 should likely read “The system of claim 1 wherein”; and
“detect motion and position data” recited in ln. 2 should likely read “detect the motion and position data”, as claim 1 previously recites recording said motion and position [data].
Appropriate correction is required.
Claim 3 is objected to because of the following informality: “the data” recited in ln. 2 should likely read “the motion data”, “the position data”, or “the motion and position data” for clarity purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:
a.	“the surfboard” recited in ln. 4 should likely read “a surfboard”; 
b.	“the surfer” recited in ln. 4 should likely read “a surfer”; and
c.	“the data” recited in ln. 5-7 should likely read “the position data”, “the motion data”, “the ride metrics data”, or “the position, motion and ride metrics data” for clarity purposes and to avoid claim ambiguity.
Appropriate correction is required.
Claim 7 is objected to because of the following informality: “to top surface of surfboard” recited in ln. 2-3 should likely read “to a top surface of the surfboard” (provided the surfboard of claim 8 is the same surfboard recited in ln. 4 of claim 5). Appropriate correction is required.
Claim 8 is objected to because of the following informality: “The method of claims 5” recited in ln. 1 should likely read “The method of claim[[s]] 5”. Appropriate correction is required.
Claim 9 is objected to because of the following informality: “the data” recited in ln. 1 should likely read “the position data”, “the motion data”, “the ride metrics data”, or “the position, motion and ride metrics data” for clarity purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 10 is objected to because of the following informality: “the data” recited in ln. 1 should likely read “the position data”, “the motion data”, “the ride metrics data”, or “the position, motion and ride metrics data” for clarity purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 11 is objected to because of the following informality: “the data output” recited in ln. 1 should likely read “the position data output”, “the motion data output”, “the ride metrics data output”, or “the position, motion and ride metrics data output” for clarity purposes and to avoid claim ambiguity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the surfer data" in ln. 2. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenchner et al. (hereinafter “Lenchner”) (U.S. Pub. 2019/0193822 A1).
Regarding claim 1, Lenchner discloses a system for use in tracking a surfboard comprising: a traction pad that includes a sheet having a top surface and a bottom surface, the top surface having a toe portion and an opposite upright heel portion with a forward surface and an aft surface (Fig. 1; [0032-0033]), the aft heel portion including a cavity (Fig. 1, #120; [0032-0034]); 
a sensor configured to be inserted within the cavity of the aft heel portion of the traction pad and releasably secured therein (Fig. 2; [0004]; [0032-0034]; [0036]; [0042], where a measurement device which includes one or more sensors is detachably secured within the through hole (cavity) of the raised portion (aft heel portion) of the traction pad); 
wherein the sensor is operable to detect and record the motion and position associated with the surfboard ([0042]; [0047], where the sensors may include a gyroscope, barometer, magnetometer, and a GPS sensor and antenna for tracking motion and measuring surfing session parameters).

Regarding claim 2, Lenchner discloses wherein the sensor further includes an inertial measurement unit to detect motion and position data ([0042]; [0048], where the measurement device may include one or more sensors such as a gyroscope, barometer, or magnetometer, and further, where the sensors of the measurement device can recognize acceleration) and GPS to detect velocity, acceleration and elevation data of the surfboard ([0003]; [0042]; [0048], where the measurement device may include one or more sensors further comprising a GPS sensor and antenna, and further, where the sensors of the measurement device can recognize acceleration); and
a communication device that transmits the data via a retransmit interface to a display ([0048], where the measurement device can transmit data to the user’s mobile phone utilizing a Bluetooth Low Energy module or other wireless communication device).

	Regarding claim 3, Lenchner discloses the system of claim 2 further comprising a CPU operable to process the data from the inertial measurement unit and GPS ([0037]; [0042]; [0044-0048], where the measurement device further includes a processor and memory, such that a signal is communicated between the sensor and the processor, and wherein the processor performs the steps of processing the sensed data that includes data from sensors such as a gyroscope, barometer, magnetometer, and GPS sensor and antenna).

	Regarding claim 4, Lenchner discloses the system of claim 3 further comprising a data transmit interface operable to display the processed data ([0048], where the measurement device can transmit the measurement data to the user’s mobile phone to be displayed/inform the user).

	Regarding claim 5, Lenchner discloses a surfer tracking and training method comprising the steps of: providing a sensor configured to track position, motion and ride metrics data while the surfer is on the surfboard ([0003]; [0036]; [0042]; [0044-0048]); 
	providing a processor configured to retrieve the data from the sensor and process the data ([0037]; [0044-0048]); and
	transmitting the data to a data transmit interface to display the surfer position, motion and ride metrics ([0048]).

	Regarding claim 6, Lenchner discloses the method of claim 5 further comprising the step of inserting the sensor within a traction pad (Fig. 2; [0004]; [0032-0034]; [0036]; [0042], where a measurement device which includes one or more sensors is detachably secured within the through hole (cavity) of the raised portion (aft heel portion) of the traction pad).
	
	Regarding claim 7, Lenchner discloses the method of claim 6 further comprising the step of releasably adhering the traction pad to the top surface of the surfboard ([0002]; [0032], where, during use, traction pads may be affixed to a surfboard, a longboard, a stand-up paddle board, or the like by an adhesive or by another connection as may be desired).

	Regarding claim 8, Lenchner discloses the method of claim 5 further comprising the step of transmitting the data according to a predetermined transfer protocol ([0044-0048], where the user can configure the measurement device to send data to the user’s mobile phone).

	Regarding claim 10, Lenchner discloses the method of claim 5 wherein the data is output as an athletic performance metric of the surfer ([0003-0004]; [0047-0048], where the user is informed of the recorded and processed (i.e., timestamped) measurement data indicative of measured parameters (athletic performance metrics) (i.e., number of waves, speed, etc.)).

	Regarding claim 11, Lenchner discloses the method of claim 10 wherein the data output is correlated to a single surfer ([0048], where the measurement device may be connected to sensors or other measurement devices on the same board).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lenchner et al. (hereinafter “Lenchner”) (U.S. Pub. 2019/0193822 A1) in view of Olsen, II (hereinafter “Olsen”) (U.S. Pub. 2017/0021257 A1).
Regarding claim 9, Lenchner discloses outputting the processed data to the user’s mobile phone ([0047-0048]). However, Lenchner does not explicitly disclose wherein the data can be processed to output the surfer data as a virtual form. Yet, Olsen teaches this limitation (Fig. 4G; [0063], where the surfer data (i.e., surfer’s actual path taken during a surfing session of surfing the surf wave, as well as position and/or orientation of the surfer’s body captured using sensors) can be overlaid over a video of the surfing session and output as a virtual reality digital display or a digital display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the captured data (i.e., sensed data) of Lenchner as a virtual form, as taught by Olsen, in order to allow an expert, judge, etc. to analyze the surfer’s performance during the surfing session, for example (Olsen, [0063]).

	Regarding claim 12, Lenchner discloses the method of claim 10. However, Lenchner does not explicitly disclose wherein the data output is correlated to multiple surfers. Yet, Olsen teaches that limitation ([0063], where data (i.e., surfer’s actual path taken during a surfing session of surfing the surf wave, as well as position and/or orientation of the surfer’s body captured using sensors) is output as a virtual form alongside that of one or more experts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the data correlated to multiple surfers to allow the surfer to compare his or her surfing with other surfers (i.e., experts) and/or to allow judges, viewers, experts, etc. to compare multiple surfer’s performance (Olsen, [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715